DETAILED ACTION
Claims 1-20 are currently presented for examination, of which claims 1-6 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a product, classified in CPC E02F9/285.
II. Claims 7-20, drawn to a method, classified in CPC B22D19/02.
Inventions of Groups I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the product as claimed can be made by another and materially different process, such as a process not requiring a mold or the metallic matrix adjacent to the coated hard material.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) The inventions have acquired a separate status in the art in view of their different classification;
	(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Examiner Jessica Lutz and attorney Steven Schad on 8 March 2021 a provisional election was made without traverse to prosecute the invention of group II, claims 7-20. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
Applicant is reminded of the duty of disclosure under 37 CFR 1.56(A). The examiner notes that Applicant filed application 14/593,900, however no Information Disclosure Statement has been filed in 
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “where the coated material and the alloying element is located in the mold” at lines 1-2. The claim should recite “where the coated material and the alloying element are located in the mold.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a molten metallic matrix material” at line 3, “the matrix material” at line 5, and “the molten matrix” at line 6. It is unclear whether each of the matrices referenced is the same. Applicant could clarify this by using the same terminology each time the claim elements are to be referenced.
Claims 8-20 each depend from claim 7, and therefore are rejected for at least the reasons presented above with respect to claim 7.
Claim 11 recites “where the matrix material primarily includes iron.” It is unclear how one having ordinary skill in the art would interpret the phrase “primarily includes iron.” It is unclear how one having ordinary skill would determine what “primarily” means with respect to the matrix material. A review of the specification does not clarify what quantity or amount of iron defines “primarily” iron. 
Claim 13 recites “coating the particle with a second layer.” Claim 13 depends from claim 9, which recites “the coated hard material includes coated hard particles.” It is unclear to which particle claim 13 refers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-14 and 16-19
Claims 7-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent 4,146,080 to Baum (hereinafter “Baum”) in view of United States Patent 5,008132 to Kuo et al. (hereinafter “Kuo”).
Regarding claim 7, Baum discloses a method of making a wear part (10) comprising hard material (Col. 1, lines 20-14 metallic carbide) with at least one protective layer, locating the hard material (see Col. 8, lines 6-13) and an alloying element (Col. 7, lines 24-34) adjacent the hard material (metallic carbide) in a mold (Col. 8, lines 6-9; sand mold), introducing a molten metallic matrix material (steel matrix; Col. 8, lines 41-47) into the mold to envelop the hard material (Col. 8, lines 28-36) and the alloying element (see Col. 7, lines 24-34; alloying metals) with the alloying element limiting formation of brittle phases in the matrix material adjacent the hard material, and cooling the molten matrix (see Col. 8, lines 30-33) to form the wear part (composite part; see Col. 8, lines 41-48) incorporating the coated particle and alloying element (see Col. 8, lines 41-52). Baum does not explicitly disclose that the hard material is coated. Baum teaches that metal carbides may be brittle (Col. 1, lines 24-26) and it may be beneficial to support the materials to resist impacts (Col. 1, lines 26-28).
Kuo teaches providing coating hard materials to improve mechanical properties (see Col. 1, lines 33-35). Kuo teaches that a hard material (silicon carbide, Col. 2, lines 58-62) suitable for use in a metal matrix may be coated with a material such as titanium nitride (Col. 3, lines 7-9), which may provide wear resistance or corrosion resistance (Col. 1, lines 33-46) according to conventional processes, such as by chemical vapor deposition.
It would have been within the level of ordinary skill in the art to modify the method taught by Baum to include providing improved wear resistant features by coating the hard materials, as taught by Kuo. (See MPEP 2143(C)). Thus, the product of the method taught by Baum would advantageously contain hard materials with improved wear resistance, while further producing a more wear resistant wear part.
Thus, the combination of Baum and Kuo teaches the limitations of claim 7.
Regarding claim 8, the combination of Baum and Kuo teaches the limitations of claim 7, and further Baum teaches that the coated material and the alloying element are located in the mold (Col. 7, lines 17-34) and incorporated in the wear part (composite material) along a wear surface (see Col. 6, lines 32-41).
Regarding claim 9, the combination of Baum and Kuo teaches the limitations of claim 8, and further Kuo teaches that the coated hard material includes coated hard particles (Col. 3, lines 31-35; coating applied to particles of hard material).
Regarding claim 10, the combination of Baum and Kuo teaches the limitations of claim 9, and further Baum teaches that locating the coated hard particles and alloying element includes adhering the coated particle and the alloying elements to a mold surface (see Col. 2, line 58 – Col. 3, line 2; components wet to the mold understood to adhere at least in part by the molten material).
Regarding claim 11, the combination of Baum and Kuo teaches the limitations of claim 9, and further Baum teaches that the matrix material primarily includes iron (steel or iron alloy; see Col. 3, lines 6-11).
Regarding claim 12, the combination of Baum and Kuo teaches the limitations of claim 9, and further Baum teaches that the matrix material is steel (Col. 3, lines 6-11).
Regarding claim 13, the combination of Baum and Kuo teaches the limitations of claim 9, and further Kuo teaches that coating the particle with a second layer (see Col. 2, lines 39-47; placing a layer of material and placing a titanium metal coating atop the layer).
Regarding claim 14, the combination of Baum and Kuo teaches the limitations of claim 9, and further Baum teaches that the alloying material is a carrier that includes the coated hard particles 
Regarding claim 16, the combination of Baum and Kuo teaches the limitations of claim 9, and further Baum teaches that the alloying element includes one or more selected from a group of nickel, chrome and molybdenum (Col. 7, lines 24-34).
Regarding claim 17, Baum discloses a method of making a wear part (10) comprising applying hard particles (Col. 1, lines 20-14 metallic carbide) on or adjacent a surface of a mold (Col. 8, lines 6-9), introducing a molten metallic matrix material (steel matrix; Col. 8, lines 41-47) into the mold to envelop the hard particles (Col. 8, lines 28-36) and the alloying element (see Col. 7, lines 24-34; alloying metals) with the alloying element dispersing into the molten metal to limit formation of brittle phases in the metal adjacent the hard material, and cooling the molten metal (see Col. 8, lines 30-33) to form the wear part (composite part; see Col. 8, lines 41-48) incorporating the coated particle and alloying element (see Col. 8, lines 41-52). Baum does not explicitly disclose that the hard particles is coated. Baum teaches that metal carbides may be brittle (Col. 1, lines 24-26) and it may be beneficial to support the materials to resist impacts (Col. 1, lines 26-28).
Kuo teaches providing coating hard materials to improve mechanical properties (see Col. 1, lines 33-35). Kuo teaches that a hard material (silicon carbide, Col. 2, lines 58-62) suitable for use in a metal matrix may be coated with a material such as titanium nitride (Col. 3, lines 7-9), which may provide wear resistance or corrosion resistance (Col. 1, lines 33-46) according to conventional processes, such as by chemical vapor deposition.
It would have been within the level of ordinary skill in the art to modify the method taught by Baum to include providing improved wear resistant features by coating the hard materials, as taught by Kuo. (See MPEP 2143(C)). Thus, the product of the method taught by Baum would advantageously contain hard materials with improved wear resistance, while further producing a more wear resistant wear part.
Thus, the combination of Baum and Kuo teaches the limitations of claim 17.
Regarding claim 18, the combination of Baum and Kuo teaches the limitations of claim 17, and further Baum teaches that the hard particles include carbide or diamond particles (see Col. 1, lines 20-24). 
Regarding claim 19, the combination of Baum and Kuo teaches the limitations of claim 17, and further Kuo teaches that the hard particles are coated with two different layers (see Col. 2, lines 39-47; placing a layer of material and placing a titanium metal coating atop the layer).
Claim 15
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baum and Kuo as applied to claim 14 above, and further in view of United States Patent Application Publication 2015/0290771 to Li (hereinafter “Li”).
Regarding claim 15, the combination of Baum and Kuo teaches the limitations of claim 14, however the combination is silent regarding the alloying material being a carrier that includes the coated hard particles.
Li teaches a method for making an article with improved wear characteristics see paragraph [0012]). Li teaches that a wear part (article; see paragraph [0060]) may be formed by providing hard particles (grains) with a carrier (mesh-like sheet; paragraph [0077]) in a mold (see paragraph [0094]). The molding produces a wear resistant part (abrasive tool).
It would have been obvious to one having ordinary skill in the art to modify the method taught by the combination of Baum and Kuo to include providing the carrier in a conventional and well-known form, such as in mesh form, as taught by Li. (See MPEP 2143(A)). One having ordinary skill in the art would reasonably expect that the physical structure of the carrier would not modify the principles of operation of the method taught by Baum.
Thus, the combination of Baum, Kuo, and Li teaches the limitations of claim 15.
Claim 20
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Baum and Kuo as applied to claim 17 above, and further in view of United States Patent Application Publication 2015/0196991 to Montross (hereinafter “Montross”).
Regarding claim 20, the combination of Baum and Kuo teaches the limitations of claim 17, however the combination does not explicitly disclose that the wear part is a point for an excavating tooth. Baum teaches that the wear part may be used for cutting tools or wear and abrasion resistant parts (Col. 1, lines 20-24).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/19/2021